Citation Nr: 0834291	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as back pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from February 1970 until 
February 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record reflects the veteran applied for 
service connection for hearing loss and tinnitus.  These 
claims have not been adjudicated and are REFERRED to the RO 
for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran requested a Travel Board 
hearing at the St. Petersburg, Florida RO in an August 2008 
statement.  The veteran has not been afforded the opportunity 
to appear for the requested hearing.  Since the failure to 
afford the veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, 
this matter must be addressed prior to any appellate review. 
See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity. Notification of the hearing 
must be mailed to the veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




